Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s response filed 1/8/21. Amended Claims 1, 3, 5, 8-12, 14-16, 18, and 30 are pending. 
Regarding the prior claim objections, these are overcome by the claim amendments.

Response to Arguments
 	Regarding the prior art rejections of Bergstedt and De Bruin, the amendments the claims overcome these references as anticipatory. Please see the following action for treatment of the amended claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 8-12, 14-16, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin et al. (US 9969479, related to document WO 2013/034797 on applicant’s IDS) in view of Boehs (US 3290881).
Examiner note: De Bruin teaches one tank (28) which could read on either the currently claimed “temperature balance tank” or the currently claimed “further tank”. For the following rejections in this office action, De Bruin’s tank 28 is being used to teach the “temperature balance tank” with the understanding that alternative interpretations are possible as well based on the current claim language. 
 	Regarding Claim 1, De Bruin teaches
 	A steering system of an azimuthing propulsion system, the steering system comprising: 
 	at least one hydraulic motor (8, Figs. 1, 2, 3, 4, 5, 7) configured to operate an azimuthing system of a propulsion unit (with 2, ex. Fig. 1, ex. Col. 5, lines 9-40), the propulsion unit configured to be arranged outside a vessel (Fig. 1 and ex. Col. 5, lines 9-19), and 
  	a fluid circuit (Figs. 2, 3, 4, 5, 7) from the at least one hydraulic motor via a separate hydraulic overload protection unit (with 38 and/or 86, 28) and back to the motor, 
 	wherein the overload protection unit comprises a pressure relief unit (with 38 and/or 86), and a heat management unit (28) and wherein 
 	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and  
 	the heat management unit comprises a heat storage (28) comprising a temperature balance tank (28), wherein the temperature balance tank is configured to receive a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and to provide a filling fluid flow (via 26) to a hydraulic motor inlet volume so that the fluid circuit comprising the overload protection unit is configured to at least 
	and wherein the steering system comprises a booster line inlet check valve (88 or 34’ or 34’’ or 42 or 46 or unlabeled downstream of either pump 26 or unlabeled downstream of 76 before tank 28).
 	De Bruin does not teach
	and wherein the steering system comprises a further tank connected to the temperature balance tank via a booster line inlet check valve.
	Please see the above examiner’s note. 
	Boehs teaches
	for a steering system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
	and wherein the steering system comprises a further tank (T, with 33/34/35 in Fig. 2) connected to a temperature balance tank (T1) via a booster line inlet check valve (ex. 29 or 30; or 37 or 38).
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to steering systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a tank T as taught by Boehs in order to provide in order to assure prompt and smooth operation of the steering motor regardless of temperature changes between operations, the valve arrangement providing pressure relief and purging of air, gas and vacuum in the system at all times. While De Bruin teaches fluid circuits with at least one safety valve arrangement with check valves and relief valve (34’, 34’’, 36’, 36’’, and 38; also 88, 88, 88, 
	Regarding Claim 3,
	wherein the steering system is configured such that a critical torque caused by an external force causes the propulsion unit to turn (Figs. 1, 2, 3, 4, 5, 7; ex. Col. 2, line 40-Col. 3, line 13, Col. 6, lines 12-22, Col. 7, lines 1-21).   
 	Regarding Claim 5,
 	wherein at least a part of the heat management unit (28, Figs. 2, 3, 4, 5, 7) is arranged in series with the pressure relief unit (38 and/or 86). 
 	Regarding Claim 8,
 	wherein the temperature balance tank is configured to increase a rotation volume of the fluid circuit (ex. 28 by containing more fluid than is in the pipes/lines themselves, Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 9,
 	wherein the temperature balance tank is configured to increase a heat capacity of the fluid circuit (ex. 28 by containing more fluid than is in the pipes/lines themselves, Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 10,
 	wherein a temperature of a temperature balance tank fluid outlet flow is less than the temperature of a pressure relief fluid outlet flow (ex. tank 28).
 	Regarding Claim 11,
 	wherein the steering system further comprises a hydraulic interconnection between the at least one hydraulic motor and the overload protection unit (Figs. 2, 3, 4, 5, 7).  

 	wherein the hydraulic interconnection, the at least one hydraulic motor and the overload protection unit are configured to circulate a fluid (Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 14,
 	wherein a gear (ex. 7, Fig. 1, ex. Col. 5, lines 19-26) is arranged between the at least one hydraulic motor and a steering gear (ex. 6) of the propulsion system.  
 	Regarding Claim 15,
 	wherein the heat management unit is separated from the pressure relief unit (in the sense that these are in different parts of the circuit) or the heat management unit and the pressure relief unit are integrated (in the sense that these are both in the same circuit).  
 	Regarding Claim 16, De Bruin teaches
	An azimuthing propulsion system comprising:
 	at least one hydraulic motor (8) configured to operate an azimuthing system of a propulsion unit (with 2, Figs. 1, 2, 3, 4, 5, 7), the propulsion unit configured to be arranged outside a vessel (Fig. 1 and Col. 5, lines 9-19), and 
 	a fluid circuit (Figs. 2, 3, 4, 5, 7) from the at least one hydraulic motor via a separate hydraulic overload protection unit (with 38 and/or 86, 28) and back to the motor, wherein
 	the overload protection unit comprises a pressure relief unit (with 38 and/or 86) and a heat management unit (with 28), and wherein
 	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and 
 	the heat management unit comprises a heat storage (28) comprising a temperature balance tank, wherein the temperature balance tank (28) is configured to receive a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and to provide a filling fluid flow (via 26) to a hydraulic motor inlet volume so that the fluid circuit comprising the overload protection unit is configured to at least 
	and wherein the azimuthing propulsion system comprises a booster line inlet check valve (88 or 34’ or 34’’ or 42 or 46 or unlabeled downstream of either pump 26 or unlabeled downstream of 76 before tank 28).
	De Bruin does not teach
	and wherein the azimuthing propulsion system comprises a further tank connected to the temperature balance tank via a booster line inlet check valve.
	Please see the above examiner’s note. 
	Boehs teaches
	for a system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
	and wherein the system comprises a further tank (T, with 33/34/35 in Fig. 2) connected to a temperature balance tank (T1) via a booster line inlet check valve (ex. 29 or 30; or 37 or 38).
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a tank T as taught by Boehs in order to provide in order to assure prompt and smooth operation of the steering motor regardless of temperature changes between operations, the valve arrangement providing pressure relief and purging of air, gas and vacuum in the system at all times. While De Bruin teaches fluid circuits with at least one safety valve arrangement with 
   	Regarding Claim 18,
 	wherein turning of the propulsion unit is caused by a critical torque caused by an external force (Figs. 1, 2, 3, 4, 5, 7; ex. Col. 2, line 40-Col. 3, line 13, Col. 6, lines 12-22, Col. 7, lines 1-21).
	Regarding Claim 30, De Bruin teaches
	A method for absorbing heat generated during an over torque situation of a steering system of an azimuthing propulsion system, the method comprising:
	allowing a propulsion unit (with 2, Figs. 1, 2, 3, 4, 5, 7) to turn about a vertical axis caused by a colliding object, the propulsion unit being arranged outside a vessel (Fig. 1 and Col. 5, lines 9-19),
	circulating fluid from a hydraulic motor (8) via a separate hydraulic overload protection unit (with 38 and/or 86, 28) and back to the motor due to the turning of the propulsion unit, and wherein
	the overload protection unit comprises a pressure relief unit (with 38 and/or 86) and a heat management unit (with 28), and wherein
	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and
	the heat management unit comprises a heat storage (28) comprising a temperature balance tank (28),
	receiving by the temperature balance tank a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and providing by the temperature balance tank a filling flow (via 26) to a hydraulic motor inlet volume in order to absorb at least a part of the generated heat by the overload protection 
	flushing the temperature balance tank by a booster pump (one of 26). 
	De Bruin does not teach
 	wherein the steering system comprises a further tank connected to the temperature balance tank via a booster line inlet check valve.
	Boehs teaches
	for a steering system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
	and wherein the steering system comprises a further tank (T, with 33/34/35 in Fig. 2) connected to the temperature balance tank (T1) via a booster line inlet check valve (ex. 29 or 30; or 37 or 38).
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to steering systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a tank T as taught by Boehs in order to provide in order to assure prompt and smooth operation of the steering motor regardless of temperature changes between operations, the valve arrangement providing pressure relief and purging of air, gas and vacuum in the system at all times. While De Bruin teaches fluid circuits with at least one safety valve arrangement with check valves and relief valve (34’, 34’’, 36’, 36’’, and 38; also 88, 88, 88, 88 and 86) the tank T of Boehs in a similar location downstream of the relief valve (32 in Boehs; 38 or 86 . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mcdougall teaches elements of the instant invention including a relief valve, a temperature balance tank, and a further tank. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745   

/THOMAS E LAZO/Primary Examiner, Art Unit 3745